DETAILED ACTION
	Claims 28-47 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group 1, claims 28-39, in the reply filed on May 7, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 40-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 28, 2017 and September 8, 2017 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification – Objection
The disclosure is objected to because of the following informalities: typographical error.
particularized” and “particularizing”.  These recitations appear to be typographical errors since the specification indicates the ECM material, e.g. urinary bladder matrix (UBM), is ground or milled into particles or particulates and thus the ECM is “particulated”.
Given the specification does not disclose a specific definition for the words “particularized” and “particularizing”, and the plain meaning of “particularize” is defined as “to state in detail: specify” or “to go into details” (see Merriam Webster definition of “particularize”; PTO-892), is appears these words are typographical errors.
Appropriate correction is required.

Claim Objections
Claims 28 is objected to because of the following informalities:  typographical error.  
Claim 28 recites the word “particularized”.
For the reasons set forth above regarding the Specification, it appears this is a typographical error.
Appropriate correction is required.

Claim Interpretation
	Regarding claim 28 and the phrase “A bioresorbable composition”, it is noted that M.P.E.P. § 2111.02 (II) reads, "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not bioresorbable" does not affect the patentability of the claimed composition. Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. 
	Further regarding claim 28 and the recitation “said ECM compressed, dehydrated and particularized”, it is noted this limitation is directed to the manner in which the devitalized ECM has been prepared, i.e. the process used to obtain the devitalized ECM.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113. 
	If the product by process limitations are considered, the process imparts these features:  (1) providing an extracellular matrix (ECM) that, at some point, has been subjected to dehydration (removal of some content of water) and particulated (formulated in separate particles or pieces).  It is further noted that, although the claim recites “said ECM compressed”, it does not appear this limitation imparts any structural or chemical property.  This limitation encompasses any generic compressing including handling of the ECM with standard laboratory equipment such as forceps or pinching between fingers.  Thus, any devitalized ECM that has had some content of water 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "said ECM of (ii)" in line 2.  There is insufficient antecedent basis for this limitation in the claim since element (ii) of claim 28 is an ECM component (e.g. collagen, laminin, fibronectin) and not an “ECM”.
	In the interest of compact prosecution, claim 38 is interpreted as "wherein said lattice further comprises said ECM component of (ii)".  However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action. The rejection to claim 38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands and must be addressed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 28-31, 34, 35 and 39 are rejected under pre-AIA  35 U.S.C. 102(a) and 102(e) as being anticipated by Bosley et al., (US 2011/0020418, published Jan 27, 2011; see PTO-892) (“Bosley”).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).

	Bosley is directed to tissue graft compositions made of devitalized native tissues comprising extracellular matrix (ECM) from various tissues such as submucosa of small intestine (SIS) or the epithelial basement membrane of the urinary bladder (UBM) 
	Regarding claim 28, Bosley’s FIGS. 3 and 4 illustrates the preparation of the ECM particles of different densities wherein compression of the ECM increases its density (paragraph [0012] and [0032]-[0033]).  Bosley teaches the particles of the first and second densities are each prepared from UBM (urinary bladder matrix) (paragraph [0060]).  Bosley teaches the ECM particles having greater density are prepared from an ECM sheet that is compressed prior to drying (dehydrated) and milling (particulating) (paragraphs [0012]-[0013]). As set forth above, Bosley teaches the ECM is devitalized and derived from native tissues. Thus, Bosley’s ECM particles having greater density read on “a deviltalized extracellular matrix (ECM) derived from one or more layers of epithelial tissue, said ECM compressed, dehydrated and particularized”, as recited in claim 28 (i).
	Given that Bosley’s ECM is derived from native tissues, including UBM (urinary bladder matrix), as disclosed in the instant specification at paragraph [0008], it is considered, absent evidence to the contrary, that Bosley’s disclosed ECM comprises non-cross-linked ECM components such as collagen types I-IV and VII, fibronectin and laminin, thus meeting the limitation of claim 28 (ii).
	As to the limitation regarding “a sheet like backing comprising an ECM, same or different from the ECM in (i)”, it is noted that Bosley’s FIG. 11 illustrates the following structure:

    PNG
    media_image1.png
    427
    578
    media_image1.png
    Greyscale


	Bosley’s paragraph [0090] indicates the structure of FIG. 11 is a multi-laminate construct comprising several layers of ECM materials wherein ECM sheet 94A is covered with the ECM particle mixture 91, the ECM particle mixture is then covered with ECM sheet 94B, ECM sheet 94B is covered with ECM particle mixture 91 and ECM particle mixture 91 is covered by a third ECM sheet 94C. 
	Thus, Bosley’s ECM construct of FIG. 11 comprises a layer of ECM particles (#91) having greater density that read on “a devitalized extracellular matrix (ECM) derived from one or more layers of epithelial tissue, said ECM compressed, dehydrated and particularized”, as recited in claim 28 (i).  As set forth above, Bosley’s disclosed ECM derived from native UBM comprises non-cross-linked ECM components such as collagen types I-IV and VII, fibronectin and laminin, thus meeting the limitation of claim 28 (ii).  Bosley’s ECM sheet 94A reads on “a sheet like backing comprising an ECM different from the ECM in (i)”.  Thus, Bosley’s ECM construct of FIG. 11 anticipates claim 28.
	Regarding claim 29, as discussed above, Bosley teaches ECM derived from layers of native epithelial tissue, i.e. epithelial basement membrane of the urinary bladder (UBM) (paragraphs [0002] and [0060]), thus anticipating claim 29.
	Regarding claims 30-31 and 39, as discussed above, Bosley teaches the ECM was derived from layers of native epithelial tissue, i.e. epithelial basement membrane layer of the urinary bladder (UBM) (paragraphs [0002] and [0060]).  The instant specification at paragraph [0008] discloses that UBM includes the epithelial basement membrane and is composed of at least collagen types I-IV and VII, as well as ECM components such as glycosaminoglycans, fibronectin, laminin and elastin. Thus, Bosley’s disclosed UBM necessarily comprises a plurality of collagen types native to the epithelial tissue, e.g. collagen types I-IV and VII (claims 30-31 and 39), as well as comprising ECM components such as glycosaminoglycans, fibronectin, laminin and elastin (claim 39), thus Bosley’s ECM construct anticipates claims 30-31 and 39. 
	Regarding claim 34, paragraph [0090] teaches the ECM sheets (94) illustrated in FIG. 11 is UBM or SIS. Therefore, ECM sheet 94A (i.e. a sheet like backing comprising ECM) anticipates claim 34.
	Regarding claim 35, it is noted that FIG. 11 illustrates the compressed particulate ECM (91) (the higher density ECM particles, Density B particles) are combined with the ECM sheet 94A (sheet like backing comprising an ECM) by covering the ECM sheet 94A with the ECM particles (91) (paragraph [0090]).  Thus, absent evidence to the contrary, the sheet like backing, i.e. ECM sheet 94A would then comprise the compressed particulate ECM, thus anticipating claim 35.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 32, 33 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bosley, as applied to claims 28-31, 34, 35 and 39 above, and as further evidenced by Spievack et al., (US 2003/0133916; IDS 8/28/2017) (“Spievack”).
	The teaching of Bosley is set forth above.
Regarding claim 32 and the limitation that the ECM of (i) comprises a gel, it is noted as set forth above, Bosley’s FIG. 11 and paragraph [0090] exemplify a devitalized ECM derived from UBM (epithelial tissue) wherein the ECM comprises particles (FIG. 11, element #91). The ECM particles having a higher density (Density B) have been subjected to compression, dehydration and particulation to form particles which reads on claim 28 (i).  Bosley (paragraph [0090]) teaches the ECM particles exemplified in FIG. 11 comprise a powder formulation.  FIG. 11 does not further exemplify the ECM prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to provide the particulated ECM as a gel.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Bosley.
Regarding claim 33 and the limitation that the sheet like backing is applied to said gel, it is noted that in the case where the ECM particles (FIG. 11, #91) are provided as a gel, ECM sheet 94A (i.e. backing) would be applied to the gel, thus meeting the limitation of claim 33.
Regarding claim 36 and the limitation “wherein one side of said sheet-like backing is more porous than another side of said sheet like backing”, it is first noted that Bosley (paragraph [0090]) teaches the ECM sheets illustrated at FIG. 11 (#94) are UBM (urinary bladder matrix) comprising the epithelial basement membrane (paragraph [0003]).  
Spievack, like Bosley, is directed to ECM compositions for restoration of tissues wherein the ECM is devitalized epithelial basement membrane obtained from urinary bladder, i.e. UBM (paragraphs [0007]-[0008]).  Spievack evidences that UBM porosity differs from one side to the other.  Specifically, water flows at a reduced rate from the epithelial basement membrane side (top side) to the abluminal (deep, bottom side) side, .


Claims 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bosley, as applied to claims 28-31, 34, 35 and 39 above, and further in view of Spievack et al., (US 2003/0133916; IDS 8/28/2017) (“Spievack”).
	The teaching of Bosley is set forth above.
Regarding claim 37 and the limitation that said ECM further comprises tunica muscularis mucosa, tunica propria, tunica submucosa, or tunica muscularis, or a combination thereof, it is noted that, although Bosley teaches the UBM is made by delaminating the epithelial basement membrane and, optionally, delaminating one or more of the deeper layers from the epithelial cells of the urinary bladder and retaining at least the epithelial basement membrane to form a tissue graft composition, Bosley does not further teach the UBM further comprises tunica propria.
However, Spievack, like Bosley, is directed to ECM compositions for restoration of tissues wherein the ECM is devitalized epithelial basement membrane obtained from urinary bladder, i.e. UBM (paragraphs [0007]-[0008]).  Spievack teaches the ECM compositions (e.g. UBM) include the epithelial basement membrane and tunica propria 
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to further include tunica propria in the ECM composition of Bosley.
The person of ordinary skill in the art would have been motivated to modify the ECM composition of Bosley to include tunica propria, as taught by Spievack, for the predictable result of successfully promoting endogenous cell migration and adhesion, as well as cell growth and differentiation which leads to tissue restoration, thus meeting the limitation of claim 37.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Bosley and Spievack because each of these teachings are directed at therapeutic uses of ECM graft materials that are effective for tissue restoration.

Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bosley, as applied to claims 28-31, 34, 35 and 39 above, and further in view of Badylak et al., (US 2008/0268019; see PTO-892) (“Badylak”).
The teaching of Bosley is set forth above.
Regarding claim 38, it is initially noted, as set forth above at the rejection under 35 U.S.C. 112 (pre-AIA ), second paragraph, in the interest of compact prosecution, claim 38 is interpreted as "wherein said lattice further comprises said ECM component of (ii)".  

Further regarding claim 38, it is noted that the cited reference to Bosley does not further teach the composition disclosed in FIG. 11 further comprises a bioresorbable polymer lattice.  However, Badylak is directed to biodegradable, biocompatible, porous elastomeric scaffolds for promoting wound healing and tissue regeneration, e.g. biohybrid elastomeric patch (paragraphs [0007] and [0024]).  Badylak teaches the polymer scaffold/patch can be comprise both synthetic and biological polymers, e.g. extracellular matrix (ECM) derived and formed as a porous mesh (i.e. lattice) such as a non-woven mesh formed by electrospinning (paragraph [0021]). Badylak further teaches the biological polymer component is useful for tissue remodeling, for promoting cell growth on the scaffold and enhancement of biocompatibility (paragraph [0038]) and used to promote healing of deep tissue wounds or puncture wounds, for example (paragraph [0073]).  Badylak specifically teaches the ECM is derived from urinary bladder matrix (UBM) that can comprise epithelial basement membrane and tunica propria (paragraph [0040]). The UBM sheets were lyophilized (dehydrated) and 
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to include a bioresorbable ECM polymer lattice in the ECM construct of Bosley.
The person of ordinary skill in the art would have been motivated to modify the tissue regenerative ECM composition of Bosley to include a bioresorbable ECM polymer lattice, as taught by Badylak, for the predictable result of successfully encouraging tissue regeneration by promoting cell growth on the porous lattice scaffold material as well as enhancing biocompatibility, thus meeting the limitation of claim 38.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Bosley and Badylak because each of these teachings are directed at therapeutic uses of ECM (i.e. UBM) for tissue restoration and regeneration.	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 28, 32-33, 35-36, 38 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,895,304 
Instant claim 28 claims the following: 
A bioresorbable composition, comprising:
    PNG
    media_image2.png
    15
    17
    media_image2.png
    Greyscale

a devitalized extracellular matrix material (ECM) derived from one or more layers of epithelial tissue, said ECM compressed, dehydrated, and particularized; 
one or more non-cross-linked ECM components; and 
a sheet like backing comprising an ECM, same or different from the ECM in (i).

	Claim 1 of U.S. ‘304 claims the following:
	A bioresorbable composition, comprising: 
a compressed, dehydrated, particularized, extracellular matrix material (ECM) comprising non-cross-linked ECM components isolated in their native configuration, said non-cross-linked ECM components selected from the group consisting of collagen type IV, collagen type VII, glycosaminoglycans, fibronectin, and laminin, said ECM comprising epithelial basement membrane and one or more layers of an epithelial tissue selected from the group consisting of tunica propria, tunica submucosa, and tunica muscularis derived from a mammalian epithelial tissue; and, 
(ii) a sheet like backing comprising an ECM that is applied to the surface of the ECM of (i).

	It is noted that given the ECM of U.S. ‘304 has been dehydrated and particularized, it is considered to read on “devitalized”.
Thus, the composition of claim 1 of U.S. ‘304 comprises a devitalized ECM comprising one more layers of epithelial tissue, e.g. epithelial basement membrane and tunica propria, wherein said ECM has been compressed, dehydrated, particularized (element (i) of instant claim 28) and comprises one or more non-cross-linked ECM components, e.g. non-cross-linked collagen type IV, collagen type VII, glycosaminoglycans, fibronectin, and laminin (element (ii) of instant claim 28). The In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).  
Claim 3 of U.S. ‘304 claims the following: 
3. The composition of claim 1 wherein said ECM of (i) comprises a gel, which renders obvious instant claim 32.

Claim 4 of U.S. ‘304 claims the following:
4. The composition of claim 3 wherein said sheet like backing is applied to said gel, which renders obvious instant claim 33.

Claim 12 of U.S. ‘304 claims the following:
12. The composition of claim 1 further comprises a bioresorbable polymer lattice wherein said lattice further comprises said ECM of (ii) selected from the group consisting of a gel, a foam, or a powder, which renders obvious instant claim 38.

Claims 14 and 15 of U.S. ‘304 claims the following:

Claims 14 and 15 of U.S. ‘304 renders obvious instant claim 35.

Claim 16 of U.S. ‘304 claims the following:
16. The composition of claim 15 wherein one side of said backing sheet is more porous than another side of said backing sheet, which renders obvious instant claim 36.

Claims 17-21 of U.S. ‘304 claims the following:
17. The composition of claim 1 wherein said non-cross-linked ECM component is collagen type IV. 18. The composition of claim 1 wherein said non-cross-linked ECM component is collagen type VII. 19. The composition of claim 1 wherein said non-cross-linked ECM component is glycosaminoglycans. 20. The composition of claim 1 wherein said non-cross-linked ECM component is fibronectin. 21. The composition of claim 1 wherein said non-cross-linked ECM component is laminin.

Claims 17-21 render obvious instant claim 39.

Conclusion
No claim is allowed.  No claim is free of the prior art.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/Examiner, Art Unit 1633